 

WAIVER TO

MEMORANDUM OF UNDERSTANDING

AND ASSET ASSIGNMENT AGREEMENT

 

Whereas, , Rich Pharmaceuticals, Inc., a Nevada corporation (the “Company”),
Imagic, LLC (“Imagic”), and Richard L. Chang Holding's, LLC (“Holdings LLC”)
entered into a Memorandum of Understanding and Asset Assignment Agreement dated
as of July 16, 2013 (the “Agreement”).

 

Whereas, the Agreement granted a right of reversion to Imagic for the Patent
Assets (as defined in the Agreement) in the event a certain amount of financing
did not occur, and the amounts of such financing have not occurred as of the
date hereof;

 

Whereas, the Company desires Imagic and Holdings LLC to waive and terminate the
right of reversion in order to provide certainty to the Company and its
shareholders for its future operations;

 

Now, Therefore, for good and valuable consideration, including, without
limitation, receipt of payment in the amount of $20,000, the receipt and
sufficiency of which is acknowledged, the parties agree as follows:

 

1.                   Right of Reversion Terminated. Imagic and Holdings LLC
hereby forever waive and terminate the right of reversion to the Patent Assets
granted to them under the Agreement.

 

2.                   Agreement. All other terms and conditions of the Agreement
shall remain in full force and effect.

 

In Witness Whereof, the undersigned have caused their authorized representatives
to execute this Agreement as of January 17, 2014. 



 

IMAGIC, LLC RICHARD L. CHANG’S HOLDINGS, LLC

/s/ Ben Chang

By: Ben Chang

/s/ Richard Chang

By Richard L. Chang, Sole Member and Manager

 

Acknowledged and Agreed:

 

Rich Pharmaceuticals, Inc.

 



By: /s/ Ben Chang

Ben Chang, CEO

